 



EXHIBIT 10.21

CONFIDENTIAL

July 28, 2003

Rex A. Hockemeyer
President and Chief Executive Officer
First Financial Bancorp Service Corporation
4400 Lewis Street
Middletown, Ohio 45044

     Re: Renewal Employment Agreement

Dear Rex:

     This letter is intended to set forth the terms of a new and revised
agreement concerning your employment with First Financial Bancorp and First
Financial Bancorp Service Corporation, a wholly owned subsidiary of First
Financial Bancorp, (hereinafter collectively “FFBC”) in the position of
President and Chief Executive Officer of First Financial Bancorp Service
Corporation.

     In consideration of the mutual promises contained in this letter, FFBC
shall provide to you, and you shall receive from FFBC, the benefits set forth in
this letter (“Agreement”), if your employment with FFBC, or its affiliate
corporations or banks, is terminated during the term of this Agreement.

1. Purpose.

This Agreement establishes certain basic terms and conditions relating to your
employment with FFBC, and special arrangements and dispute resolution
proceedings relating to the termination of your employment for any reason other
than: (i) your retirement; (ii) your becoming totally and permanently disabled
under the FFBC long-term disability plan or policy; or (iii) your death. This
Agreement supersedes all prior agreements with FFBC and any of its affiliate
banks or any predecessor businesses, except the Confidentiality Agreement
concurrently entered, or previously entered, between you and FFBC, and the
special severance benefits provided under this Agreement are to be provided
instead of any other severance arrangements offered by FFBC or its affiliate
banks. Notwithstanding the foregoing, neither your termination of employment nor
anything contained in this Agreement shall have any affect upon your rights
under any tax-qualified “pension benefit plan,” as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); or under
any “welfare benefit plan” as defined in ERISA, including by way of illustration
and not limitation, any medical surgical or hospitalization benefit coverage or
long-term disability benefit coverage; or under any non-qualified deferred
compensation

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 2

arrangement, including by way of illustration and not limitation, any stock
incentive plan or non-qualified pension plan; or under the FFBC Performance
Incentive Plan for any completed plan year.

2. Employment.

FFBC agrees that, during the term of this Agreement, you will be employed with
FFBC, and any other direct or indirect subsidiary or affiliate of FFBC to which
you may be transferred, in your present position or in a position that is
comparable to your present position in compensation, responsibility and stature
and for which you are suited by education and background and that:



  (a)   you are, and will continue to be, eligible to participate in any
employee benefit plan of FFBC in accordance with its terms; and     (b)   you
will be entitled to the same treatment under any generally applicable employment
policy or practice as any other member of Executive Management Group whose
position in the organization is comparable to yours.

Those plans, policies and practices that generally apply to other members of the
Executive Management Group will be referred to in this Agreement as your
“Employment Benefits.” Your Employment Benefits may be modified from time to
time after the date hereof without violation of this Agreement if the changes
apply generally to other members of the Executive Management Group.

3. Term of Agreement.

This Agreement shall become effective on the date of this Agreement
(“Commencement Date”) and shall continue in effect through the earlier of
(i) the third anniversary of the Commencement Date; (ii) the date of your
retirement, death or total and permanent disability; or (iii) the completion of
full payment of all benefits promised hereunder. Absent your death, total and
permanent disability or retirement, this Agreement shall be renewed annually
from and after the third anniversary of the Commencement Date unless written
notice to the contrary is given by you or by FFBC at least six (6) months prior
to the expiration of the term, including any extension thereof.

4. Termination of Employment.

Your employment may be terminated in accordance with any of the following
paragraphs, but only upon one (1) month’s advance written notice (which period
shall be referred to in this Agreement as the “Notice Period”):



  (a)   Involuntary Termination. FFBC may terminate your employment without
cause. In such an event, you shall continue to receive your full salary and
Employment

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 3



     Benefits during the Notice Period. The expiration of the Notice Period
shall be your “Date of Termination.” Upon your Date of Termination, you shall be
entitled to those benefits provided under Section 5, provided you give FFBC the
release and covenant not to sue described in Section 5.     (b)   Involuntary
Termination for Cause. FFBC may terminate your employment for “Cause” with
written notice setting forth the Cause for termination. “Cause” means
insubordination, criminal activity or a willful engaging in misconduct
materially and demonstrably injurious to FFBC. “Willful” means a deliberate act
or omission made without reasonable belief that such act or omission was in, or
not opposed to, the best interests of FFBC. The expiration of the Notice Period
is your “Date of Termination for Cause.” Upon your Date of Termination for
Cause, you shall only be entitled to those benefits provided under Section 6.  
  (c)   Voluntary Termination. You may voluntarily terminate your employment. In
such an event, you shall continue to receive your full salary and Employment
Benefits during the Notice period provided you satisfactorily perform your
duties during the Notice Period unless relieved of those duties by FFBC. The
expiration of the Notice Period is your “Voluntary Date of Termination.” Upon
your Voluntary Date of Termination, you shall only be entitled to those benefits
provided under Section 6.     (d)   Voluntary Termination for Good Reason. You
may terminate your employment by notice setting forth a Good Reason for
termination if the notice is delivered to FFBC within thirty (30) days following
the occurrence of any “Good Reason.” “Good Reason” means a (i) change in the
duties of your position, or the transfer to a new position, in violation of
Section 2; (ii) substantial alteration in the nature or status of your
responsibilities in violation of Section 2; (iii) reduction in your base salary;
(iv) refusal by a successor to FFBC to renew the term of this Agreement for any
reason, prior to your reaching your normal retirement date under the FFBC
Pension Benefit Plan, if such refusal to renew occurs within twelve (12) months
of a Change in Control; or (v) changes in your Employment Benefits in violation
of Section 2. If you give notice of termination for Good Reason, you shall
continue to receive your full base salary and Employment Benefits during the
Notice Period as in effect prior to the event that is the Good Reason for
termination, subject to the right of FFBC to make any changes to your Employment
Benefits permitted in accordance with Section 2. The expiration of the Notice
Period is your “Date of Termination.” Upon your Date of Termination, you shall
be entitled to those benefits provided under Section 5, provided you give FFBC
the written release and covenant not to sue described in Section 5.

5. Special Severance Benefits.

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 4

If your employment with FFBC is involuntarily terminated in accordance with
Section 4(a) or you voluntarily terminate your employment for Good Reason in
accordance with Section 4(d) and you provide FFBC with a separate, written
release and covenant not to sue (on a form provided by and satisfactory to FFBC)
which releases FFBC from all claims arising from your employment and termination
of your employment, and you do not revoke this release and covenant not to sue,
then you shall receive the following benefits, less any applicable withholding
required for federal, state or local taxes:



  (a)   your base salary shall be continued in effect for a period of
twenty-four (24) months from your Date of Termination (hereinafter called your
“Severance Pay Period”);     (b)   if, prior to your Date of Termination, you
have participated in the FFBC Performance Incentive Plan for a complete calendar
year, you will receive an incentive compensation payment within thirty (30) days
of your Date of Termination in one lump-sum in an amount equal to 2.0 times the
percentage of the incentive payment made or required to be made for the calendar
year pursuant to the Performance Incentive Plan immediately preceding the
calendar year in which your Date of Termination occurs;     (c)   if your Date
of Termination is within twelve (12) months after a Change in Control, you will
receive a payment within thirty (30) days of your Date of Termination in one
lump-sum in an amount equal to the total of the following:



  (i)   respect to any shares of Stock subject to an Option granted to you as of
the time of the Change in Control under the First Financial Bancorp 1991 Stock
Incentive Plan (the “Incentive Plan”) that you cannot exercise as a result of
your termination of employment, the difference between the fair market value of
such Stock, determined as of your Date of Termination, and the Option Price.    
(ii)   With respect to any Restricted Stock granted to you under the Incentive
Plan as of the time of the Change in Control which you forfeit as a result of
your termination of employment, the fair market value of such Restricted Stock,
determined as of your Date of Termination and as if all restrictions had been
removed.     (iii)   For purposes of this Section 5, “Stock,” “Options,” “Option
Price,” “Restricted Stock” and “Committee” will have the meaning given those
terms in the Incentive Plan, and your right to exercise Options or to receive
Restricted Stock without forfeiture will be determined after any adjustments
made by the Committee under Sections 8.8 and 11.1 of the Incentive Plan, and
after any amendments made to the Incentive Plan in connection with the Change in
Control.

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 5



  (iv)   For purposes of this Section 5 and Section 4(d), “Change in Control”
will have the following meaning: (a) a plan has been approved by the
shareholders of FFBC and consummated for FFBC to be merged or consolidated with
another corporation and as a result of such merger or consolidation less than
75% of the outstanding voting securities of the surviving or resulting
corporation will be owned in the aggregate by the former shareholders of FFBC as
the same shall have existed immediately prior to such merger or consolidation;
(b) an agreement for the sale by FFBC of substantially all of its assets to
another corporation which is not a wholly owned subsidiary has been approved by
the shareholders (or the Board of Directors or appropriate officers if
shareholder approval is not required) and consummated; (c) “beneficial
ownership” as defined in Rule 13d-3 promulgated under the Securities Exchange
Act of 1934 (the “Exchange Act”) of twenty percent (20%) or more of the total
voting capital stock of FFBC then issued and outstanding has been acquired by
any person or “group” as defined in Section 13(d)(3) of the Exchange Act; or
(d) individuals who were members of the Board of FFBC immediately prior to a
meeting of the shareholders of FFBC involving a contest for the election of
directors do not constitute a majority of the Board immediately following such
election, unless the election of such new directors was recommended to the
shareholders by the management of FFBC. The Board of FFBC has final authority to
determine the exact date on which a Change in Control has occurred under the
foregoing definitions.



  (d)   your Employment Benefits shall be continued during your Severance Pay
Period, subject to the right of FFBC to make any changes to your Employment
Benefits permitted in accordance with Section 2; provided, however, that you
shall not:



  (i)   accumulate vacation pay for periods after your Date of Termination;    
(ii)   first qualify for long-term disability benefits or sickness and accident
plan benefits by reason of an illness, accident or disability occurring, or a
sickness or illness first manifesting itself, after your Date of Termination;  
  (iii)   be eligible to continue to make contributions to any Internal Revenue
Code § 401(k) plan maintained by FFBC or qualify for a share of any employer
contribution made to any tax-qualified defined contribution plan;     (iv)   be
eligible to accumulate service for pension plan purposes; or     (v)   retain
any personal property (motor vehicle, computer, etc.) provided to you by FFBC.



  (e)   you shall qualify for full COBRA health benefit continuation coverage
upon the

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 6



     expiration of your Severance Pay Period;     (f)   you shall be entitled to
full executive outplacement assistance with an agency selected by FFBC with the
fee paid by FFBC in an amount not to exceed five percent (5%) of your annual
base salary;     (g)   with respect to the Endorsement Method Split Dollar Plan
Agreement (the “Split Dollar Agreement”) to which you are a party (and solely
for purposes of the Split Dollar Agreement), the duration of your Severance Pay
Period shall be considered as if it were active employment for purposes of
determining whether you were eligible to receive a retirement benefit under the
early retirement provisions of First Financial Bancorp Employees’ Pension Plan,
as provided in Section VI(B) of the Split Dollar Agreement; and     (h)   If
your Date of Termination is within twelve (12) months after a Change in Control,
and provided that you either elect to have that Policy described in your Split
Dollar Agreement assigned to you as specified in Section IX of the Split Dollar
Agreement or you consent to the termination of your rights under the Split
Dollar Agreement, you will receive a payment (the “Split Dollar Payment”) within
ninety (90) days of your Date of Termination in one lump-sum equal to the
present value of the death benefit you would have received under the Split
Dollar Agreement, determined as if your last day of work was your Date of
Termination, were then eligible to receive a retirement benefit under the early,
normal, late, or disability retirement provisions of First Financial Bancorp
Employees’ Pension Plan (whether or not this is actually the case), and died at
age 75 when the Split Dollar Agreement was still in effect. For purposes of this
Section 5, present value will be determined using a discount rate based upon the
effective U.S. Treasury securities rate for the applicable discount period (the
number reached by subtracting your age at Date of Termination from 75), not to
exceed 10 years. Notwithstanding the prior two sentences, if you elect to
receive an assignment of the policy under Section IX of the Split Dollar
Agreement, the Split Dollar Payment shall be applied to the cash payment to FFBC
required under Section IX of the Split Dollar Agreement, and any portion of the
Split Dollar Payment in excess of the amount required under Section IX shall be
paid to you. The provisions of this Paragraph (h) will apply whether or not your
Split Dollar Agreement is terminated before you receive the Split Dollar
Payment.     (i)   Notwithstanding any other provision of this Agreement, if the
receipt of any payment under Section 5 of this Agreement, in combination with
any other payments to you from FFBC or its affiliates, shall, in the opinion of
independent tax counsel of recognized standing selected by FFBC, result in the
payment by you of any excise tax provided for in Section 280G and Section 4999
of the Internal Revenue Code, then the amount of payments under Section 5 of
this Agreement shall be reduced to the extent required, in the opinion of
independent tax counsel, to prevent the imposition of such excise tax. The
reduction of

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 7

payments under this Agreement shall be made after any reduction made under
Section 11.2 of the First Financial Bancorp 1991 Stock Incentive Plan and you
will have the right to select the order in which payments under this Section 5
will be reduced.

The release and covenant not to sue which you agree to provide prior to the
receipt of special severance benefits under this Section 5 of this Agreement
shall comply with the requirements of the Older Workers Benefit Protection Act
and applicable state and federal laws and regulations. If you do not provide
FFBC with a written release and covenant not to sue, any claims concerning this
Agreement or otherwise arising from your employment with FFBC, or its affiliate
banks, shall be subject to final and binding arbitration as described in
Section 7.

6. Benefits Upon Voluntary Termination or Termination for Cause.

Upon your Date of Termination for Cause in accordance with Section 4(b) or your
Voluntary Date of Termination in accordance with Section 4(c), all special
severance benefits under this Agreement will be void. In such an event, you
shall be eligible for any benefits provided in accordance with the plans and
practices of FFBC that are applicable to employees generally.

     7. Arbitration.

Any dispute under this Agreement, and any claims of wrongful or discriminatory
termination based on any state or federal statute, tort, public policy, contract
or promissory estoppel theory, including any dispute as to the cause or reason
for termination, shall be submitted to final and binding arbitration, subject to
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, effective June 1, 1997, except as hereinafter provided:



  (a)   FFBC shall pay the arbitrator’s fee;     (b)   Each party shall bear the
cost of its own attorney’s fees. However, if you prevail in a challenge to
FFBC’s determination as to cause for your termination or if you prevail on any
claim that you were discriminated against in violation of any federal law or
statute, you shall be reimbursed by FFBC for the filing fee and any reasonable
costs or expenses incurred in such a challenge, including reasonable attorney’s
fees;     (c)   The arbitration hearing shall be held in Hamilton, Ohio, unless
the parties mutually agree to another location;     (d)   Each party shall
exchange documents to be utilized as exhibits in the arbitration hearing and
each party shall be limited to two (2) pre-hearing depositions of two (2) hours
each, unless the arbitrator orders additional discovery;

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 8



  (e)   The arbitrator shall be appointed in accordance with Rule 12 of the
above-referenced Rules of the American Arbitration Association, except that if,
for any reason, an arbitrator cannot be selected by the process described in
Rule 12, subparts (i) through (iii), the American Arbitration Association shall
submit the names of seven (7) additional arbitrators from its Roster and the
parties shall select the arbitrator by alternately striking names with the party
requesting arbitration first striking; and     (f)   Either party shall be
entitled to an injunction or other appropriate equitable relief to enforce the
arbitration provisions of this Agreement and FFBC shall be entitled to an
injunction to prevent any breach, pending arbitration, of the Confidentiality
Agreement described below in paragraph 8 or the Covenant Not to Compete
described below in paragraph 10.

     It is the intention of the parties to avoid litigation in any court of all
claims concerning this Agreement, or otherwise arising from your employment with
FFBC, or its affiliate bank, and that all such claims will be subject to this
arbitration agreement. Neither party shall commence or pursue any litigation on
any claim that is or was the subject of arbitration under this Agreement. Each
party agrees that this agreement to arbitrate and the arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § I, et
seq. (“FAA”). If the FAA is held not to apply for any reason and the law of the
state in which you are employed recognizes the enforceability of this Agreement
and the arbitration award, then this Agreement and the arbitration award are
enforceable under the laws of the state in which you are employed. Both parties
consent that judgment upon the arbitration award may be entered in any federal
or state court that has jurisdiction. The acceptance of any benefit under this
Agreement shall be deemed ratification of this agreement to arbitrate claims. In
the event you breach this Agreement by filing a lawsuit, at the time your
lawsuit is filed, you will return any Special Severance Benefits paid to you and
be subject to injunctive relief enforcing this Agreement.

8. Confidentiality.

You will not disclose to any person or use for the benefit of yourself or any
other person any confidential or proprietary information of FFBC without the
prior written consent of the Chief Executive Officer of FFBC. Upon your
termination of employment, you will return to FFBC all written or electronically
stored memoranda, notes, plans, customer lists, records, reports or other
documents of any kind or description (including all copies in any form
whatsoever) relating to the business of FFBC and fully comply with any separate
confidentiality agreement to which you and FFBC are parties.

9. Conflicts of Interest.

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 9

You agree for so long as you are employed by FFBC to avoid dealings and
situations that would create the potential for a conflict of interest with FFBC.
In this regard, you agree to comply with the FFBC policy regarding conflicts of
interest and all applicable state or federal regulations concerning conflicts of
interest applicable to commercial bank or savings bank officers.

10. Covenant Not to Compete.

During the term of your employment, and for a period of six (6) months following
the termination of your employment for any reason, you agree not to be employed
by, serve as officer or director of, consultant to or advisor to any business
that engages either directly or indirectly in commercial banking, savings
banking or mortgage lending in the geographic area of Ohio, Indiana, Michigan or
Kentucky or which is reasonably likely to engage in such businesses in the same
geographic area during the six (6) month period following your termination of
employment.

11. Notice.

Notices required or permitted under this Agreement shall be in writing and shall
be deemed to have been given when delivered or mailed by United States certified
mail, return receipt requested, postage prepaid, in a properly addressed
envelope. Notices to FFBC shall be addressed to the Chief Executive Officer.

12. Modification; Waiver; Successors.

No provision of this Agreement may be waived, modified or discharged except
pursuant to a written instrument signed by you and the Chief Executive Officer
of FFBC. This Agreement is binding upon any successor to all or substantially
all of the business or assets of FFBC.

13. Validity; Counterparts.

This Agreement shall be governed by and construed under the law of the State of
Ohio. The validity or unenforceability of any provision hereof shall not affect
the validity or enforceability of any other provision hereof. This Agreement may
be executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



Rex A. Hockemeyer
July 28, 2003
Page 10

              Sincerely yours,
 
            FIRST FINANCIAL BANCORP SERVICE     CORPORATION
 
       

  By:    
ACCEPTED AND AGREED TO
THIS 1st DAY OF October , 2003.
       
 
       
 
       
Rex A. Hockemeyer
       

 